Filed Pursuant to Rule 433 Registration Statement No. 333-180300-03 April 30, 2012 *Actual coupons over previous 12 months ended 3/30/12 divided by closing price of MLPN on 3/30/12 Quarterly coupon payments reflect distributions from certain underlying MLPs and are uncertain and could be zero Since coupon payments and the price of MLPN vary, historical yield is not necessarily indicative of the future performance of MLPN You may receive less, and possibly significantly less, than the principal amount of your investment at maturity or upon repurchase or sale An investment in the ETNs involves significant risks. For further information regarding risks, please see the section entitled Risk Factors in the applicable pricing supplement credit-suisse.com/etn Credit Suisse AG (Credit Suisse) has filed a registration statement (including prospectus supplement and prospectus) with the Securities and Exchange Commission, or SEC, for the offering of the ETNs.
